004807
Order entered November 8, 2012




                                          In The




                                   No. 05-12-01262-CR
                                   No. 05-12-01263-CR

                                BRIAN WATI’S, Appellant

                                            VO




                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F12-55313-T, F12-55314-T

                                         ORDER

      The Court DENIES appellant’s October 26, 2012 pro se motion requesting commutation

of his sentence. Appellant is represented by counsel. Appellant is not entitled to hybrid

representation. See Ruddy. State, 616 S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.] 1981).



                                                   LANA MYER
                                                   JUSTICE